Citation Nr: 9910861	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  96-42 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of overpayment of pension benefits in 
the amount of $5,522.00.




ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from September 1951 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in June 1996, by the 
Committee on Waivers and Compromises (COWC) of the Department 
of Veterans Affairs (VA) Debt Management Center, St. Paul, 
Minnesota.  The record reflects that during the pendency of 
this appeal, the appellant apparently relocated his residence 
from Los Angeles, California to St. Petersburg, Florida.  
Accordingly, the St. Petersburg, Florida, Regional Office 
(RO) assumed jurisdiction over this case.


REMAND

Review of the record reveals that the appellant's claim for 
waiver of overpayment of pension benefits in the amount of 
$5,522.00 was denied based upon his failure to submit his 
claim within 180 days of notice of the debt.  Pursuant to 38 
U.S.C.A. § 5302(a), a debt will be waived if recovery of such 
debt would be against equity and good conscience, so long as 
"...an application for relief is made within 180 days from 
the date of notification of the indebtedness...or within such 
longer period as...is reasonable in a case in which the payee 
demonstrates ...that such notification was not actually 
received by such payee within a reasonable period after such 
date...."  Similarly, the Code of Federal Regulations, at 
38 C.F.R. § 1.963(b)(2), provides that, generally, where a 
notice of indebtedness is issued on or after April 1, 1983, 
"...[a] request for waiver of [such] an indebtedness shall 
only be considered...if made within 180 days following the 
date [that the] notice of indebtedness [was] issued."  If, 
however, an individual requesting waiver 
"demonstrat[es]...that, as a result of an error by either 
the Department of Veterans Affairs or the postal authorities, 
or due to other circumstances beyond the debtor's control, 
there was a delay in his or her receipt of the notification 
of indebtedness beyond the time customarily required for 
mailing..., the 180 day period may be extended."  In such 
exceptional cases, "...the 180 day period [is to] be 
computed from the date of the requester's actual receipt of 
the notice of indebtedness."  See id.  

In this case, the appellant has alleged that he was not 
living in California at the time the notice of the 
indebtedness was sent and that his mail was not forwarded to 
him in Florida.  While documentation within the claims folder 
reflects that the notice was sent to the appellant by letter 
dated August 15th, 1995, a "file" copy of that letter is not 
within the record.  Furthermore, this documentation does not 
indicate that the notification letter was sent to the 
appellant's address of record.  Given the fact that this 
claim was denied based upon the appellant's failure to 
request a waiver in a timely manner, the Board believes that 
additional efforts should be undertaken by the RO to obtain 
documentation of the notice of the indebtedness and to ensure 
that the notice was, in fact, sent to the address then of 
record.

Accordingly, this case is REMANDED for the following action:

1. The appellant should be provided an 
opportunity to submit additional 
argument and/or evidence in support of 
his claim on appeal while the case is 
in remand status.  Quarles v. 
Derwinski, 3 Vet.App. 129 (1992).

2. The RO should undertake efforts to 
obtain a copy of the notice of 
indebtedness sent to the appellant on 
August 15th, 1995, in an effort to 
ensure that the notice was sent to the 
appellant's address then of record.  

3. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy 
v. Principi, 3 Vet.App. 461, 464 
(1992); and Ardison v. Brown, 
6 Vet.App. 405, 407 (1994).

If the benefit remains denied, the appellant should be 
furnished a Supplemental Statement of the Case (SSOC), if 
necessary, and he should be provided a reasonable period of 
time in which to respond to the SSOC.  Thereafter, and in 
accordance with the current appellate procedures, the claims 
folder should be returned to the Board for completion of 
appellate review.  The appellant need take no action until 
otherwise notified

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


